Case 1:18-cv-00313-CFC-CJB Document 182 Filed 09/21/20 Page 1 of 5 PageID #: 4940




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

  KOKI HOLDINGS CO., LTD.,


                           Plaintiff,

                     v.                        Civil Action No. 18-313-CFC

  KYOCERA SENCO INDUSTRIAL
  TOOLS, INC.,


                           Defendant.


                             MEMORANDUM ORDER

        PlaintiffKoki Holdings Co., Ltd has sued Defendant Kyocera Senco

  Industrial Tools, Inc. for patent infringement. D.I. 1. Before me is Koki's motion

  to exclude "certain opinions of [Kyocera's] expert, Mr. Keven Miller, that rely on

  an incorrect legal standard for assessing non-infringement of the asserted claims of

  U.S. Patent No. RE42,987 [the #987 patent]." D.I. 139.

  I.    BACKGROUND

        The #987 patent is directed to "a nail gun that can accurately drive nails into

  a desired device position." #987 patent at 1:23-24.

        The asserted claims of the #987 patent recite a "push portion." Id. at claim

  14 (10:57), claim 18 (11:20), claim 19 (11:43). I construed the term "push

 portion" in my claim construction order as a means-plus-function limitation
Case 1:18-cv-00313-CFC-CJB Document 182 Filed 09/21/20 Page 2 of 5 PageID #: 4941




  governed by 35 U.S.C. § 112 ,r 6. D.I. 53 at 1. And I construed the corresponding

  structure and function for that term as follows:

                  Structure: "safety portion 12 that is mechanically coupled
                  to trigger 11, the safety portion 12 consisting of upper
                  safety portion 20, cam member 21, and lower safety
                  portion 22"
                  Function: "operation of the trigger switch is enabled
                  when the end of the push portion is prevented from
                  moving downward"

  D.I. 53 at 1.

         Koki's expert, Glenn Vallee, Ph.D, opined in his opening report on

  infringement that Kyocera's JoistPro 150XP Nailer infringes all elements of claims

  14-19 of the #987 patent, including the "push portion" element recited in those

  claims. D.I. 138-2, Ex. C ,r,r 5(b), 133-38. Kyocera's expert, Mr. Miller, offered

  the following opinion in his rebuttal report:

                  Dr. Vallee points, without much explanation, to various
                  structures on the JoistPro' s safety mechanism as
                  allegedly meeting the required structure of the claimed
                  "push portion:" the upper safety portion 20, cam member
                  21, and lower safety portion 22. However, Dr. Vallee
                  fails to explain how his identified upper safety portion
                  20, cam member 21, and lower safety portion 22 work
                  together to achieve the function of the claimed "push
                  portion:" "operation of the trigger switch is enabled when
                  the end of the push portion is prevented from moving
                  downward." This is because these components do not
                  perform the claimed function because the JoistPro 's
                  safety mechanism also requires additional pneumatic
                  components and a pressurized air supply to operate.

  D.I. 138-2, Ex. E    ,r 39 (emphasis added).   Mr. Miller essentially repeated this

                                                 2
Case 1:18-cv-00313-CFC-CJB Document 182 Filed 09/21/20 Page 3 of 5 PageID #: 4942




  opinion in paragraphs 44, 47(1) and 48 of his report. Id.   1144, 47(1) and 48.

  II.    LEGAL STANDARD

         Federal Rule of Evidence 702 governs testimony by experts, and requires

  that expert testimony "help the trier of fact to understand the evidence or to

  determine a fact in issue." Fed. R. Evid. 702. Rule 702 also requires that expert

  testimony be (1) "based upon sufficient facts or data," (2) "the product of reliable

  principles and methods," and (3) the "reliabl[e] appli[cation of] those principles

  and methods to the facts of the case." Id.

  III.   DISCUSSION

         At issue is Mr. Miller's opinion that the JoistPro 150XP does not infringe

  claims 14-19 of the #987 patent because its safety mechanism has pneumatic

  components and a pressurized air supply in addition to the components of the

  corresponding structure identified in my claim construction of the "push portion"

  means-plus-function limitation. That opinion is contrary to Federal Circuit law

  and therefore not admissible under Rule 702. See Hebert v. Lisle Corp., 99 F.3d

  1109, 1117 (Fed. Cir. 1996) ("Incorrect statements of law are no more admissible

  through 'experts' than are falsifiable scientific theories."); see also United States v.

  Cunningham, 679 F.3d 355, 380 (6th Cir. 2012) (approving district court's

  exclusion of expert analysis that conflicted with the court's rulings and applicable

  law); Southard v. United Reg'l Health Care Sys., Inc., 2008 WL 4489692, at *2

                                               3
Case 1:18-cv-00313-CFC-CJB Document 182 Filed 09/21/20 Page 4 of 5 PageID #: 4943




 (N.D. Tex. Aug. 5, 2008) ("[W]here as here, the expert's opinion is based on an

 erroneous legal premise, it is appropriate to exclude such testimony."); Loeffel

 Steel Prods., Inc. v. Delta Brands, Inc., 387 F. Supp. 2d 794, 806 (N.D. Ill. 2005)

 ("Expert opinions that are contrary to law are inadmissible." (citations omitted)).

        Mr. Miller's opinion is contrary to the well-established patent law principle

 that "the presence of additional structure ... in the accused [product] will not

 exclude a finding of infringement" of a means-plus-function limitation. Bernard

 Dalsin Mfg. Co. v. RMR Prods., Inc., 10 F. App'x 882,888 (Fed. Cir. 2001)

 (citations omitted); see also Vulcan Eng 'g Co. v. Fata Aluminium, Inc., 278 F .3d

  1366 (Fed. Cir. 2002) ("[W]hen all of the claimed features are present in the

 accused system, the use of additional features does not avoid infringement."

 (citations omitted)). I therefore agree with Koki that Mr. Miller's noninfringement

 opinion is not admissible under Rule 702 to the extent that opinion is based on the

 absence of additional components in the corresponding structure identified in my

 claim construction order.

        In the proposed order Koki submitted with its motion, however, Koki asks

 me to find that Mr. Miller's "opinions regarding infringement are legally flawed to

 the extent that they assert non-infringement based on unclaimed elements found in

 the accused products." D.I. 139-1 at 1. That language seems to be broader than is

 necessary to address the objectionable opinions of Mr. Miller and I fear it might


                                           4
Case 1:18-cv-00313-CFC-CJB Document 182 Filed 09/21/20 Page 5 of 5 PageID #: 4944




  lead to unintended and perhaps undesirable consequences. Accordingly, I will

  deny Koki's motion insofar as it seeks entry ofKoki's proposed order.

        NOW THEREFORE, at Wilmington this 21st day of September in 2020, IT

  IS HEREBY ORDERED that:

        1. Plaintiffs Motion to Exclude Certain Opinions of Mr. Keven Miller (D.I.

           139) is GRANTED IN PART AND DENIED IN PART.

        2. Mr. Miller is precluded from offering at trial the opinion that, because the

           JoistPro 150 XP's safety mechanism has additional components not

           identified in the Court's construction of the corresponding structure for

           the "push portion" limitation in claims 14-19 of the #987 patent, the

           JoistPro 150XP does not infringe those claims.

        3. Paragraphs 39, 44, 47(1) and 48 of Mr. Miller's Rebuttal Report

           Regarding Non-Infringement are STRUCK.




                                           5
